                Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 1 of 9

                                                                                     1:20-mj-1829 TMD


                        AFFIDAVIT IN SUPPORT OF AN APPLICATION
                        FOR A COMPLAINT AND ARREST WARRANT

           I, Kim L. Speakman Jr, a Special Agent (“SA”) with the United States Department of

Homeland Security, Immigration and Customs Enforcement (“ICE”), Homeland Security

Investigations (“HSI”), assigned to the Resident Agent in Charge, Eastern Shore (“HSI Eastern

Shore”), being duly sworn, depose and state as follows:

                                         INTRODUCTION

           1.      I have been a Special Agent employed by ICE since October 2010. I attended and

graduated from the Immigration and Customs Enforcement Special Agent Training program at the

Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia. Additionally, in 2004, I

attended and graduated from the Criminal Investigators Training Program and the Air Force

Special Investigations Academy. Pertinent to this affidavit, I was employed by the United States

Air Force as a Special Agent with the Air Force Office of Special Investigations (“AFOSI”) from

approximately 2004 to 2007. While working as an AFOSI Special Agent I conducted and

participated in criminal investigations covered under the Uniform Code of Military Justice. I

possess a Bachelor’s Degree in Criminal Justice, of which I obtained from Wilmington University

located in Delaware.

           2.      I have conducted, participated in and/or received training in numerous

investigations of criminal activity, including, but not limited to, the investigation of narcotics

offenses, money laundering, fraud, child pornography, alien smuggling, human trafficking, rape,

assault, suicide and Title III wire communication interception investigations. During investigation

of these matters, I have executed, and participated in the execution of, search and arrest warrants,

and have seized evidence in violation of the United States Code and the Uniform Code of Military

Justice.


                                                  1
            Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 2 of 9

                                                                                      1:20-mj-1829 TMD


       3.      Pertinent to this affidavit, I have received training in conducting Peer-to-Peer file

sharing investigations related to child pornography; attended a five-day Internet Crimes Against

Children (“ICAC”) undercover chatting course, and attended national conferences related to child

exploitation case work. I have conducted numerous state and federal investigations involving the

sexual exploitation of children and child pornography.

       4.      The statements in this affidavit are based in part on information and reports provided

by the Talbot County Sheriff’s Office (“TCSO”) and the Maryland State Police (“MSP”), and my

experience and background as a Special Agent of HSI. Since this affidavit is being submitted for

the limited purpose of securing a criminal complaint and arrest warrant, I have not included each

and every fact known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause.

       5.      This affidavit is made in support of a criminal complaint and arrest warrant charging

Kyle Elio RIPPER (“RIPPER”), a resident of Anne Arundel County, Maryland with a date of birth

of xx/xx/1997 with the following offenses: (1) Title 18 U.S.C. Section 2251(a) (production of child

pornography); and (2) Title 18 U.S.C. Section 2422(b) (coercion and enticement).

                              SUMMARY OF INVESTIGATION

       6.      On January 17, 2020, TCSO was called to the home of Victim 1, a fourteen-year-

old boy. Upon arrival, TCSO deputies spoke with Victim 1 and his mother and learned that Victim

1 had used his cellular phone to meet and communicate with an adult unrelated to this affidavit.

Subsequently, Victim 1’s mother provided written consent for TCSO to search Victim 1’s cellular

phone. Subsequently, the cellular phone was provided to MSP for examination.




                                                  2
                Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 3 of 9

                                                                                                        1:20-mj-1829 TMD


                                            Review of Victim 1’s phone

           7.       The TCSO and MSP investigation revealed that on December 28, 2019, Victim 1

used his phone to communicate with another individual named “Kyle,” who had a phone number

of (540) 760-3468. 1 As noted within data provided by MSP, the following conversation took place

between Victim 1 and Kyle on December 28, 2019 2:

                      KYLE:         “What are you up to?”

                      Victim 1: “nothing. just laying down. horny.”

                      KYLE:         “When can I see you again.”

                      Victim 1: “idk. when can you come down again?”

                      KYLE:         “Tonight, tomorrow night, Monday and Tuesday night.”

                      Victim 1: “You might be able to come tn, but if you do, we would have to do
                                it in your car again. idk about Sunday or Monday though.”

                      KYLE:         “I really don’t want to in my car.”

                                                              …

                      KYLE:         “Are you sure you wanna keep doing this?” “Like, our relationship.”
                                    “I just wanna make sure you don’t have any regrets later in life.” “Ya
                                    feel?”

                      Victim 1: “doing what?” “idk how to answer it.” “part of me still wants to do
                                this, but another is saying that it’s already bad enough.”

                      KYLE:         “Why is it bad? Wym bad enough.”

                      Victim 1: “you know I’m not 18. and if somebody found out or we got caught.
                                It’s going to be bad.”

                      KYLE:         “I know it’s risky.” “But I can’t stop loving you.”

                                                                 …


1
    The phones referenced in this affidavit are instrumentalities of interstate commerce.
2
    The communications outlined in this affidavit is an excerpt, and does not detail the communication in its entirety.

                                                             3
             Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 4 of 9

                                                                                                  1:20-mj-1829 TMD


                   KYLE:         “Remind me of your address.”

                   Victim 1: (provided address)

                   KYLE:         “Are you okay if I film? I want something to remember this by
                                 because it’s risky coming to see you a lot.”

                                                      …

                   KYLE:         “If you want to send me some pregame pics that works too.” “Can
                                 you show me your hard cock.”

                   Victim 1: “I’m not hard and don’t have any pics of it.”

                   KYLE:         “Take one I like soft.” “Balls too.”

                   Victim 1: “I don’t really do dick pics like that anymore.”

                   KYLE:         “Please for me.”

                                 At approximately 9:37 pm on December 28, 2019, Victim 1 sent a
                                 .JPG file to “Kyle” with file name “59927978524_41A2917D-
                                 3FF3-4A16-819F-114B8C5CE876.JPG. 3

        8.       Investigators determined that the phone number (540) 760-3468 was linked to Kyle

Elio RIPPER, date of birth xx/xx/1997 within the Trans Union Law Enforcement database, which

also listed 186 Jill Lane, Apartment 204, Laurel, Anne Arundel County, Maryland 20724 as a

possible address.

        9.         A review of Maryland Motor Vehicle Administration (“MVA”) records revealed

that Kyle Elio RIPPER, date of birth: xx/xx/1997, had an address of 186 Jill Lane, Apartment 204,

Laurel, Maryland.




3
  I have reviewed data contained on Victim 1’s cellular phone. I located file 59927978524_41A2917D-3FF3-4A16-
819F-114B8C5CE876.JPG. This file depicts an image of naked male genitalia. I also reviewed images contained
on RIPPER’s phone, and located the same image (but with a different file name) on RIPPER’s phone. A sanitized
version of this image was shown to Victim 1’s mother, and she identified the background in the photo as Victim 1’s
bedroom and the clothes in the image belonging to Victim 1.

                                                        4
           Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 5 of 9

                                                                                                 1:20-mj-1829 TMD


        10.        A review of Maryland Electronic Traffic Information Exchange (“E-TIX”) for

vehicles linked to RIPPER revealed that RIPPER had a traffic stop in 2019 while driving a silver

2007 Chrysler Pacifica with Maryland registration plate 5DE2116. Maryland MVA records

revealed that registration plate 5DE2116 was registered to “C.T.” with a residential address of 186

Jill Lane, Apartment 204, Laurel, Maryland (“C.T.” was later identified as RIPPER’s roommate).

Maryland MVA records also showed RIPPER was listed as a co-owner of the vehicle assigned

registration plate 5DE2116.

        11.        On March 4, 2020, investigators observed the Chrysler Pacifica, bearing

Maryland registration plate 5DE2116, parked within the apartment parking lot of 186 Jill Lane in

Laurel, Maryland.

        12.      On March 4, 2020, Victim 1 was interviewed by TCSO investigators. The TCSO

incident report and Maryland State search warrant affidavit outlined the following: Victim 1 stated

that in December 2019 or January 2020, Victim 1 received a friend request from RIPPER via Snap

Chat. 4 Victim 1 stated that he first met RIPPER in-person at the movies, and that they exchanged

phone numbers and continued to communicate via text message. Victim 1 stated that RIPPER

asked Victim 1 to send him “naked pictures” of himself, and that he had sent the pictures. Victim

1 further explained that on January 4 or 5, 2020 5, RIPPER texted Victim 1 and asked to meet.

Victim 1 stated that he sent RIPPER his address so RIPPER remembered where to go. Victim 1

said he went outside, stood on his street and waited for RIPPER to arrive. Victim 1 explained that

once RIPPER arrived, he first got into the front passenger seat. Victim 1 said that they both got

into the back seat of RIPPER’s vehicle.           Victim 1 explained they both pulled their pants down


4
  Snapchat is a multimedia messaging application, owned by Snap Inc. that is capable of sending/receiving messages
and pictures.
5
  The assigned TCSO investigator believed this timeframe was actually in December 2019 as this was the first time
Victim 1 reported having sexual contact with RIPPER.

                                                        5
          Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 6 of 9

                                                                                    1:20-mj-1829 TMD


and RIPPER put a condom on his penis, and then proceeded to penetrate Victim 1’s anus as they

had anal sex. Victim 1 described RIPPER’s vehicle as a “white minivan style vehicle.”      Victim

1 stated that RIPPER came to see Victim 1 another time. Victim 1 explained that once RIPPER

arrived at his house, they walked into the backyard of Victim 1’s residence. Victim 1 explained

that he pulled his pants down and laid down on the grass; Victim 1 said RIPPER pulled his pants

down and pulled his penis out and put a condom on. Victim 1 stated RIPPER’s penis was hard.

Victim 1 said RIPPER was attempting to put his penis into Victim 1’s anus to have anal sex which

is when they heard a noise, got scared and then RIPPER left. Victim 1 was shown RIPPER’s

driver’s license photograph, and he positively identified RIPPER.

       13.     On March 5, 2020, investigators obtained a Maryland State search warrant

authorized by Talbot County District Judge Karen R. Ketterman. The search warrant authorized

the search of 186 Jill Lane, Apartment 204, Laurel, Maryland as well as the 2007 silver Chrysler

Pacifica with Maryland registration plate 5DE2116, hereinafter referred to as the “Pacifica.”

       14.     On March 6, 2020, RIPPER was charged with several state sex offenses in Talbot

County District Court, and a warrant was issued for RIPPER’s arrest.

       15.     On March 10, 2020, investigators executed the search warrant at RIPPER’s

residence. As investigators were preparing to search the residence, RIPPER arrived and parked

the Pacifica in the apartment complex parking lot. RIPPER was arrested, and during a search of

the Pacifica, investigators located RIPPER’s iPhone 8 cell phone, which was manufactured in

China, and which had phone number (540) 760-3468 (the same phone number that sent

communications to Victim 1 in December 2019, as described above). Additionally, investigators

seized multiple digital devices from RIPPER’s residence.




                                                6
          Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 7 of 9

                                                                                    1:20-mj-1829 TMD


       16.     During an initial search of RIPPER’s iPhone 8 Plus, investigators located three

sexually explicit videos, which appear to have been produced on RIPPER’s iPhone, and which

appear to depict Victim 1 engaged in sexually explicit conduct, as follows:

                a.    Video file “IMG 1032:” this file depicts Victim 1 with an adult male penis
in and around his mouth. Metadata associated with this file indicates the file was created on
December 28, 2019 at approximately 10:28 pm, and lists the latitude/longitude grid coordinate at
a location near Victim 1’s residence.

                  b.     Video file “IMG 1033:” this file depicts a white male, believed to be
RIPPER, placing his mouth on what appears to be Victim 1’s penis. Metadata associated with this
file indicates that the file was created on December 28, 2019 at approximately 10:30 pm, and lists
the latitude/longitude grid coordinates at a location near Victim 1’s residence.

                  c.     Video file “IMG 1034:” this file depicts a white male, believed to be
RIPPER, placing his mouth on what appears to be Victim 1’s anal area. Metadata associated with
this file indicates that the file was created on December 28, 2019 at approximately 10:32 pm and
lists the latitude/longitude grid coordinates as a location near Victim 1’s residence.

       17.     Subsequent to his arrest, RIPPER waived his Miranda Rights and provided a

statement to investigators. In summary, RIPPER stated as follows: his phone number is (540) 760-

3468; he met a 14-year-old and had sex with him in a neighborhood, and he drove to meet the

minor in his Chrysler Pacifica. RIPPER denied seeing the minor before they had sexual contact,

and denied going to the movies with Victim 1. RIPPER stated that he had sexual contact with the

minor twice. When asked about the first instance, RIPPER explained they had “oral sex.” When

asked about the second incident, RIPPER stated it was, “pretty much the same thing but it was

outside.” RIPPER denied having anal sex with Victim 1, but did admit that he “licked his ass.”

When asked about whether he had made any recordings, RIPPER stated “I did record one of the

sessions.” When asked what he recorded, RIPPER stated “I recorded receiving and giving a

blowjob.” RIPPER stated he made the recording with his cellular phone. RIPPER was asked

about Victim 1’s age, and he stated that when he first met Victim 1, he thought Victim 1 was 18,

but that Victim 1 told RIPPER he was 14-years-old before they had sexual contact. RIPPER was


                                                7
               Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 8 of 9

                                                                                                         1:20-mj-1829 TMD


asked if he had been inappropriate with any other minors and RIPPER admitted that he met a 16

year-old on Tinder, and that he had “consensual sex” with the 16-year-old in January 2020.

RIPPER stated that initially the minor told him he was 18-years-old. 6

           18.      On March 25, 2020, Cpl. Aita obtained a Maryland State issued search warrant

authorized by Talbot County, Maryland Judge Karen R. Ketterman.                                   In addition to the

authorization to search electronic devices and cell phones authorized in the March 5, 2020

residential and car search warrant, this search warrant authorized the search of the electronic

devices seized from RIPPER on March 10, 2020, including RIPPER’s iPhone Plus with phone

number (540) 760-3468.

                                                      SUMMARY

           19.      On December 28, 2019, RIPPER used his cellular telephone, with phone number

(540) 760-3468, to text 14-year-old Victim 1, and he persuaded, induced, enticed and coerced

Victim 1 to send RIPPER visual depictions of Victim 1’s genitals. Further, on December 28,

2019, RIPPER used his iPhone 8 Plus to produce three visual depictions of Victim 1 engaged in

sexually explicit conduct.

                                                    CONCLUSION

           20.      Based upon the foregoing information set forth in this affidavit, I respectfully

submit that there is probable cause to believe that Kyle Elio RIPPER violated Title 18, United

States Code, Section 2251(a)(Production and Attempted Production of Child Pornography) and

Title 18, United States Code, Section 2242(b)(Coercion and Enticement).



                                                                   __________________________
                                                                    ____________________
                                                                   Special
                                                                    pecial Agent Kim L. Speakman
                                                                                        Spe
                                                                   Homeland Security Investigations

6
    This individual was later positively identified, and is referenced herein as sixteen-year-old Victim 2.

                                                             8
          Case 1:20-mj-01829-TMD Document 1 Filed 07/23/20 Page 9 of 9

                                                                                    1:20-mj-1829 TMD




Affidavit submitted byy email and attested to me as true and accurate by telephone consistent with
Fed.
  d. R. Crim. P. 4.1 and 4(d),
                          ( ), this _____ day
                         4(d              d of July, 2020.


_______________________________________
  ________________________
  __                    ____
                           _ _________
HONORABLE THOMAS M. DIGIROLAMO
UNITED STATES MAGISTRATE JUDGE




                                                9
